Citation Nr: 0613731	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision, in part, 
granted service connection for bilateral hearing loss and 
assigned a noncompensable (0%) disability rating, effective 
June, 17, 2003. 

In November 2005 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In a February 2002 rating decision the RO denied service 
connection for service connection for a skin disorder and a 
stomach disorder.  The veteran was informed of this decision 
that same month.  In March 2002, the veteran filed a Notice 
of Disagreement with the denial of service connection for 
these two disabilities.  The RO issued the veteran a 
Statement of the Case under a cover letter dated April 8, 
2003.  This letter specifically informed the veteran that he 
had to file his "appeal with this office within 60 days from 
the date of this letter."  The veteran filed a VA Form 9 
which he signed and dated June 13, 2003, and which was not 
received at the RO until June 17, 2003.  This was untimely; 
accordingly the veteran did not perfect an appeal with 
respect to the rating decision which denied service 
connection for stomach and skin disorders.  The RO treated 
the veteran's untimely Form 9 as a claim to reopen these 
issues.  The veteran was informed of this by a letter dated 
August 2003.  In a December 2003 rating decision the RO 
denied the veteran's claims to reopen his claims for service 
connection for stomach and skin disorders because new and 
material evidence had not been submitted.  A January 2004 
letter informed the veteran of this decision.  

In January 2005, the veteran submitted a written statement 
which stated in part "on 6-16-03 w/ Form 9 to reopen S/C  . 
. .  stomach condition & skin condition, which should still 
be in appeal process."   In March 2005 the RO sent the 
veteran a letter which informed him that the claims were 
denied in January 2004, and that he needed to submit new and 
material evidence to reopen the claims.  At the November 2005 
hearing the veteran presented testimony on the issues of 
service connection for a stomach disorder and a skin 
disorder.  These issues have been previously and finally 
denied.  The Board views the veteran's testimony as an 
informal claim to reopen the claims for service connection 
for a stomach disorder and a skin disorder.  These issues 
have not been developed for appellate consideration and are 
not properly before the Board at this time.  The issues of 
whether new and material evidence has been submitted to 
reopen claims for service connection for a stomach disorder 
and a skin disorder are referred to the RO for action deemed 
appropriate.  

The appeal on the issue of entitlement to a compensable 
disability rating for bilateral hearing loss is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran disagreed with the initial disability rating 
assigned for his bilateral hearing loss upon the initial 
grant of service connection.  Review of the claims file 
reveals that prior to the adjudication which granted service 
connection, the veteran was not provided a letter which met 
the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  Since no notice letter was provided 
prior to the award of service connection, VA is now required 
to provide such notice to the claimant.  See VBA Fast Letter 
(06-04) (March 14, 2006).

The veteran has asserted that his service-connected hearing 
loss disability has increased in severity.  Accordingly, 
another VA examination should be conducted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 408 (1997) (requiring a new 
examination where the claimant asserts that a disability has 
increased in severity since the time of the last VA 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and the 
Court's holding in Dingess/Hartman, 
supra.  See VBA Fast Letter (06-04).  

2.  The veteran must be scheduled for a 
VA audiology examination to determine 
the current severity of his service-
connected hearing loss disability.  

3.  The RO should readjudicate the 
appellant's claim in light of any 
additional evidence added to the claims 
folder since the Supplemental Statement of 
the Case (SSOC) issued in April 2005.  If 
the benefit sought on appeal remains 
denied, a SSOC should be issued, and the 
appellant and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


